Name: Commission Directive 93/26/EEC of 4 June 1993 amending Council Directive 82/471/EEC concerning certain products used in animal nutrition
 Type: Directive
 Subject Matter: agricultural activity;  chemistry;  marketing
 Date Published: 1993-07-22

 Avis juridique important|31993L0026Commission Directive 93/26/EEC of 4 June 1993 amending Council Directive 82/471/EEC concerning certain products used in animal nutrition Official Journal L 179 , 22/07/1993 P. 0002 - 0004 Finnish special edition: Chapter 3 Volume 51 P. 0022 Swedish special edition: Chapter 3 Volume 51 P. 0022 COMMISSION DIRECTIVE 93/26/EEC of 4 June 1993 amending Council Directive 82/471/EEC concerning certain products used in animal nutritionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/471/EEC of 30 June 1992 concerning certain products used in animal nutrition (1), as last amended by Council Directive 90/654/EEC (2), and in particular Article 6 thereof, Whereas Directive 82/471/EEC provides for regular amendment of the content of the Annex thereto as a result of developments in scientific or technical knowledge; Whereas it has been found necessary to alter provisions concerning the declaration on the label of compound feedingstuffs of products in the Annex belonging to the group 'hydroxyanalogues of amino acids'; Whereas a new technique enables to protect amino acids in order to avoid their degradation in the rumen of dairy cows and therefore to increase the availability of these nutriments in the intestine; whereas the use of protected amino acids appeared particular benefic for the dairy cow, the use of these products in animal nutrition should, therefore, be permitted; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 82/471/EEC is amended as set out in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1 not later than 31 March 1994. They shall immediately inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 213, 21. 7. 1982, p. 8. (2) OJ No L 353, 17. 12. 1990, p. 48. ANNEX 1. In the group 3 'Amino acids and their salts': (a) In point 3.1 'Methionine' the following product is added: /* Tables: see OJ */ /* Tables: see OJ */ /* Tables: see OJ */